ORDER
PER CURIAM.
Defendant appeals after a jury convicted him of unlawful possession of a coneealable *584firearm and the motion court subsequently denied his motion for posteonviction relief. We find the findings of fact issued by the motion court are not clearly erroneous and no error of law appears. Rule 84.16(b). Further, we find no jurisprudential purpose would be served by a written opinion and affirm by a written summary order. Rule 30.25(b). A memorandum setting forth the reasons for our decision has been issued to the parties for their use only.